Title: To Benjamin Franklin from Augustus Gottlieb Spangenberg, 25 February 1756
From: Spangenberg, Augustus Gottlieb
To: Franklin, Benjamin


Mr. Benj. Francklin
Honourable Sir
Bethl. Febr: 25. 1756.
Mr. Nathanael Seidel, the Bearer of this, can tell you, how it goes in our Parts, especially with the Refugees, residing as yet at Bethlehem, Nazareth etc. Some of them were removed again to their Plantations, and others were upon returning tither; but when the Account came of the new Mischief, done lately by the Enemy at Allmangel; the latter did not care to stir, and the others came back again, some few excepted. Many of them are afraid, of going to their Plantations; not knowing what to do, if they find their Houses either burnd, or robbd of all, they left therein.

We have supplied them, who were in real Necessity, hitherto with Meal and Meat, and the Brethren keep an Account thereof, as you was pleased to direct them in a Letter to me; a Copy whereof I here inclose, because Mr. Edmonds tells me, that you had mislaid yours. But as the many Labours, which took away your Time, when lately at Bethlehem, have no Doubt prevented your giving further Ordres about this Matter; this is humbly to desire you, in Behalf of my Brethren, who present their humble Respect and Duty to you, to let us know in a Line or two, if you please, Your Mind. Honourable Sir your humble Servant
Spangenberg
P.S. As I hear, Mr. Horsefield had Ordres, to pay the Brethren £100 Currency, which also He hath done, and taken Receit for it; they will be glad to know, wither this Sum of Money is intended, to pay their new Accounts, since the last Ballance; or wither it is to be laid out, for to buy Meat and Meal for the above mention’d poor Refugees.
 Endorsed: Wilder-Krieg. Die flüchtlinger b[e]tr[effend].